                   Case 3:20-cv-09253-JD Document 81 Filed 04/19/21 Page 1 of 5




                                    UNITED STATES DISTRICT COURT
 1
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                                     SAN FRANCISCO DIVISION

 3                                                  )
      Pangea Legal Services, et al.,                )
 4
                                                    )    Civil Action No. 3:20-cv-09253-JD
 5                                                  )
                        Plaintiffs,                 )
 6                                                  )    JOINT STATUS REPORT
 7    v.                                            )
                                                    )
 8    U.S. Dept. of Homeland Security, et al.,      )    Hearing Date:
                                                    )    Hearing Time:
 9                      Defendants.                 )
10                                                  )
                                                    )
11    Immigration Equality, et al.,                 )
                                                    )    Civil Action No. 3:20-cv-09258-JD
12                                                  )
13                      Plaintiffs,                 )
                                                    )
14    v.                                            )
                                                    )
15    U.S. Dept. of Homeland Security, et al.,      )
16                                                  )
                        Defendants.                 )
17                                                  )
18
                                                STATUS REPORT
19
     Joint Statement
20
              On January 27, 2021, the Court granted the parties’ Joint Stipulation to Hold Cases in
21
     Abeyance. In the stipulation, the parties agreed to submit a status report within 90 days of the
22
     Court’s order, “updating the Court on the status of the Final Rule and policy changes or other
23
     developments, if any, that are likely to materially impact these cases.” Pangea, ECF 75 at 2,
24
     Immigration Equality, ECF 60 at 2. For the reasons described below, the parties request that the
25
     case remain in abeyance. The parties propose to submit another status report to the Court within
26
     30 days.
27
28



     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                   Case 3:20-cv-09253-JD Document 81 Filed 04/19/21 Page 2 of 5




 1   Plaintiffs’ Statement
 2            On January 8, 2021 this Court issued a Preliminary Injunction enjoining the Final Rule at
 3   issue in both cases. See Pangea ECF 66; Immigration Equality, ECF 55 (the “Order”). This Court
 4   ordered that Defendants “and defendants’ officers, agents, employees, attorneys, and any person
 5   acting in concert with them, or at their behest, and who has knowledge of this injunction, are
 6   preliminarily enjoined from implementing, enforcing, or applying the rule titled, Procedures for
 7   Asylum and Withholding of Removal; Credible Fear and Reasonable Fear Review, 85 Fed. Reg.
 8   80274 (Dec. 11, 2020), or any related policies or procedures, including the Policy Memorandum
 9   entitled, Guidance Regarding New Regulations Governing Procedures For Asylum and
10   Withholding of Removal and Credible Fear Reviews, issued by the Department of Justice on
11   December 11, 2020.” Pursuant to stipulation and this Court’s order, that preliminary injunction
12   remains in place. Pangea ECF 75 ¶6, 76; Immigration Equality, ECF 60 ¶6, 61.
13            Despite the preliminary injunction, the Rule at issue in this case remains published on the
14   Government’s e-CFR website. There is no reference on that website to the Order or the fact the
15   Rule has been preliminarily enjoined by this Court. The Rule at issue also remains available on
16   the DHS, USCIS, and EOIR websites, which are administered by Defendants here, with no
17   reference to the Order or the fact the Rule has been preliminarily enjoined by this Court. As of
18   April 16, 2021, the home page for Defendant EOIR, for example, still contains the press release
19   announcing the Rule being made final as its second top news item; a press release for the rule
20   enjoined by Judge Illston in Pangea Legal Services, et al. v. U.S. Dep’t of Homeland Security, 20-
21   cv-07721-SI (N.D. Cal. 2020) is the third item.1 In other similar cases where a final rule has been
22   enjoined, the Government has agreed to place a banner or alert on the relevant websites alerting
23   users to the fact that certain rules have been preliminarily enjoined.2
24   1
       See, e.g., Executive Office for Immigration Review, Home Page, https://www.justice.gov/eoir (accessed April 16,
     2021).
25   2
       See, e.g., United States Citizenship and Immigration Services, I-912, Request for Fee Waiver,
     https://www.uscis.gov/i-912 (accessed April 16, 2021) (alerting to the injunction in Immigration Legal Resource
26   Center et al. v. Wolf, et al., 20-cv-05883-JWS (N.D. Cal. 2020) and Casa de Maryland Inc., et al. v. Chad Wolf et
     al., 20-cv-2118 (D. Md. 2020); United States Citizenship and Immigration Services, Filing Fees,
27   https://www.uscis.gov/forms/filing-fees (accessed April 16, 2021) (same). See also Office of Civil Rights, U.S.
     Dep’t of Health & Human Servs., Section 1557 of the Patient Protection and Affordable Care Act,
28   https://www.hhs.gov/civil-rights/for-individuals/section-1557/index.html (noting injunctions issued against HHS



                                                             2
     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                   Case 3:20-cv-09253-JD Document 81 Filed 04/19/21 Page 3 of 5




 1            No notice has been published in the Federal Register alerting the public to this Court’s
 2   injunction. Yet, this has been done for five other rules of which Plaintiffs are aware.3
 3            Noticing the lack of action by Defendants to inform stakeholders and the public of the
 4   status of the Rule following entry of the preliminary injunction by this Court, Plaintiffs’ counsel
 5   informed Defendants of this issue as early as February 26, 2021. Despite multiple exchanges
 6   among the parties since then about ways to address the situation, no action has been taken to date
 7   to inform stakeholders and the public that the Rule has been enjoined and never took effect.
 8            In light of the Rule’s continued publication on the Government’s websites, without any
 9   warning or clarification to practitioners, asylum seekers, or the public, Plaintiffs have had to
10   expend significant resources to explain that the information available on these websites is incorrect
11   in light of the Order and to assist staff members and attorneys in finding the regulations that are
12   still operative in light of the Order. It is difficult to find the currently-operative regulations because
13   there is not a direct link to them from the current location of the regulation on the Government’s
14   websites and because the currently-operative regulations are only available in difficult-to-use and
15   difficult-to-access PDFs.
16            Plaintiffs contend that the lack of reference to this Court’s Order and the currently-
17   operative regulations on Government websites, particularly those operated by Defendants, does
18   not comply with this Court’s preliminary injunction. This lack of transparency has led to
19   substantial confusion among practitioners and asylum seekers who are likely pro se about whether
20
21   regulations under Section 1557 of the ACA) (accessed Apr. 16, 2021). Cf. U.S. Dep’t of Homeland Security, Notice
     to DHS Contractors and Subcontractors on Suspending HSAR Class Deviation 21-01 (Jan. 5, 2021),
22   https://beta.sam.gov/opp/f9e25e85adc541faa67c2776ee5244e4/view (accessed Apr. 16, 2021) (informing DHS
     contractors and subcontractors of preliminary injunction issued against executive order and enforcement of related
23   guidance, such as HSAR Class Deviations).
     3
       “USCIS Fee Schedule and Changes to Certain Other Immigration Benefit Request Requirements,” 86 F.R. 7493
24   (Jan. 29, 2021) (informing public of two preliminary injunctions); “Agency Information Collection Activities;
     Extension, Without Change, of a Currently Approved Collection: Request for Reduced Fee,” 86 F.R. 3171 (Jan. 14,
25   2021) (citing the injunction in Immigration Legal Resource Center et al. v. Wolf, et al., 20-cv-05883-JWS (N.D. Cal.
     2020) and Northwest Immigrant Rights Project, et al. v. United States Citizenship and Immigration Services, et al.
26   19-cv-3282-RDM (D.D.C. 2020)); “Continuation of Documentation for Beneficiaries of Temporary Protected Status
     Designations for El Salvador, Haiti, Nicaragua, Sudan, Honduras, and Nepal,” 85 F.R. 79208 (Dec. 9, 2020)
27   (announcing actions to ensure compliance with preliminary injunction orders); “International Traffic in Arms
     Regulations: U.S. Munitions List Categories; Preliminary Injunction Ordered by a Federal District Court,” 85 F.R.
28   18445 (Apr. 2, 2020); “Procedures To Consider Retention or Withdrawal of the Exclusion of Bifacial Solar Panels
     From the Safeguard Measure on Solar Products,” 85 F.R. 4756 (Jan. 27, 2020).


                                                              3
     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                   Case 3:20-cv-09253-JD Document 81 Filed 04/19/21 Page 4 of 5




 1   certain claims that would be disallowed by the Rule enjoined by this Court are still viable. As
 2   Plaintiffs continue to expend resources to counteract the confusing and misleading information
 3   currently on the Government’s websites and inform constituents of the currently-operative
 4   regulations, they have not yet been returned to the status quo ante as should occur when a
 5   preliminary injunction issues, a point underscored by the Government’s willingness in other
 6   similar cases to make interested parties aware of preliminary injunctions through website banners
 7   and links, as well as Federal Register notices.
 8            The parties are in ongoing discussions regarding what the Government will do in order to
 9   ensure that Defendants’ employees, practitioners, asylum seekers, and the public are made aware
10   of this Court’s Order enjoining the Rule and have access to the currently-operative regulations
11   when accessing Government websites. If the Government continues to refuse to address this issue
12   in an appropriate manner, Plaintiffs will file an appropriate motion seeking guidance from the
13   Court.
14   Defendants’ Statement
15            Defendants hereby inform the Court that the rule at issue in this case remains under review
16   pursuant to the February 2, 2021, Executive Order entitled Restoring Faith in Our Legal
17   Immigration Systems and Strengthening Integration and Inclusion Efforts for New Americans.
18   Executive Order 14012, 86 Fed. Reg. 8277 (Feb. 2, 2021). Specifically, the Executive Order
19   instructed the Attorney General to “review existing regulations . . . for consistency with the policies
20   set forth in the Executive Order and [w]ithin 90 days of the date of this order . . . [to] submit a plan
21   to the President describing the steps their respective agencies will take to advance [that] policy.”
22   Executive Order 14012, Sec. 3, 86 Fed. Reg. 8277 (Feb. 2, 2021). The plan referenced in the
23   Executive Order is due to the President no later than May 3, 2021. Since the President issued the
24   Executive Order, the Departments have made significant progress on their review and seek
25   additional time to continue that review.
26            As Plaintiffs note, the Court’s January 8, 2021 preliminary injunction ordered that
27   Defendants “and defendants’ officers, agents, employees, attorneys, and any person acting in
28   concert with them, or at their behest, and who has knowledge of this injunction, are preliminarily


                                                        4
     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                   Case 3:20-cv-09253-JD Document 81 Filed 04/19/21 Page 5 of 5




 1   enjoined from implementing, enforcing, or applying the rule titled, Procedures for Asylum and
 2   Withholding of Removal; Credible Fear and Reasonable Fear Review, 85 Fed. Reg. 80274 (Dec.
 3   11, 2020), or any related policies or procedures, including the Policy Memorandum entitled,
 4   Guidance Regarding New Regulations Governing Procedures For Asylum and Withholding of
 5   Removal and Credible Fear Reviews, issued by the Department of Justice on December 11, 2020.”
 6   Plaintiffs have not identified any instances in which the Rule or Policy Memorandum has been
 7   applied in contravention of the Court’s Order, and Defendants are not aware of any. Defendants
 8   are currently considering Plaintiffs’ demands, which were fully set forth in writing and
 9   communicated to Defendants’ counsel on April 12, 2021. Although Defendants are considering
10   Plaintiffs’ requests, Defendants maintain that they are fully complying with the preliminary
11   injunction and that Plaintiffs’ requests are not required by the injunction.
12   Respectfully submitted,
13
     By:      /s/ Naomi A. Igra                    By:     /s/ Christina P. Greer
14            NAOMI A. IGRA                                CHRISTINA P. GREER
              Sidley Austin LLP                            Senior Litigation Counsel
15            555 California St., Suite 2000               U.S. Department of Justice, Civil Division
              San Francisco, CA 94104                      P.O. Box 878, Ben Franklin Station
16
              Tel. (415) 772-1200                          Washington, DC 20044
17            naomi.igra@sidley.com                        Tel. (202) 598-8770
                                                           Christina.P.Greer@usdoj.gov
18
19   Counsel for Pangea Plaintiffs                         Counsel for Defendants

20   By:      /s/ Omar Gonzalez-Pagan
              OMAR GONZALEZ-PAGAN
21            Lambda Legal Defense and
22            Education Fund, Inc.
              120 Wall Street, 19th Floor
23            New York, NY 10005
              Tel. (212) 809-8585
24            ogonzalez-pagan@lambdalegal.org
25
     Counsel for Immigration Equality Plaintiffs
26
     Dated: April 19, 2021
27
28


                                                       5
     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
